Citation Nr: 0947715	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-03 253A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code 
(U.S.C.). 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military 
and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on8 active duty from December 1968 to 
December 1972.  He died in November 2002, and the appellant 
is his surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC), in Philadelphia, Pennsylvania.  In that decision, 
the RO&IC denied service connection for the cause of the 
Veteran's death and denied DEA benefits under Chapter 35, 
Title 38, U.S.C.  The appellant testified at a Board hearing 
held at the RO&IC in January 2007, and the Board remanded the 
case for development in April 2007 and December 2008.  The 
case was returned to the Board in November 2009.  


FINDING OF FACT

In a decision dated in October 2009, prior to the return of 
the case to the Board, a Decision Review Officer (DRO) at the 
RO&IC granted service connection for the cause of the 
Veteran's death and granted basic eligibility for DEA under 
Chapter 35, Title 38, U.S.C.  This was a full grant of 
benefits sought on appeal.  


CONCLUSION OF LAW

As the benefits sought on appeal have been granted, there 
remain no allegations of error of fact or law for appellate 
consideration, and the Board is without jurisdiction in this 
case.  38 U.S.C.A. §§ 511(a), 7104 (West 2002); 38 C.F.R. 
§ 20.101(d) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any case over which it determines it 
does not have jurisdiction.  38 U.S.C.A. §§ 511(a), 7104 
(West 2002); 38 C.F.R. § 20.101.  In this case, in 
December 2008, the Board remanded the issues of entitlement 
to service connection for the cause of the Veteran's death 
and eligibility for DEA under Chapter 35, Title 38, U.S.C.  

While the case was in remand status, the RO&IC, scheduled the 
appellant for a Board hearing in early November 2009.  In 
late October 2009, the Appellant explained that because she 
was working two jobs and could not miss work she was 
requesting the hearing be rescheduled.  Review of the record 
shows that in an October 2009 DRO decision, the RO&IC granted 
service connection for the cause of the Veteran's death and 
granted eligibility for DEA under Chapter 35, Title 38, 
U.S.C.  The date of the notice letter to the appellant was 
same date as her request for rescheduling of the 
November 2009 hearing.  As the October 2009 RO&IC decision 
was a full grant of benefits sought on appeal, their remain 
no allegations of error of fact or law for appellate 
consideration.  The Board is, therefore, without jurisdiction 
in this case.  38 U.S.C.A. §§ 511(a), 7104 (West 2002); 
38 C.F.R. § 20.101(d) (2009).  No Board hearing may be held, 
and the appeal will be dismissed.  


ORDER

The appeal is dismissed.



		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


